--------------------------------------------------------------------------------

    September 7, 2010 Trading Symbol: LXRP: OTCBB   LXX: CNSX

Successful New Oil Well

(Vancouver, BC: September 7, 2010) - Lexaria Corp. (the "Company” or “Lexaria")
is very pleased to announce that the newly drilled PP-F12-4 well has been
successful in intersecting the same oil-bearing formation as the two existing
oil wells at Belmont Lake.

As earlier announced, the PP-F12-4 is located some 330 feet north of the PP-F12
well, which was the original discovery well for the field. The new well
encountered approx 26 feet of oil pay as confirmed by field analysis, logs, and
lab examination. The well is now being completed and will undergo flow testing
soon. Because Lexaria has previously made significant investments into the
infrastructure at Belmont Lake, it is expected that we will be selling crude oil
from this well in less than 3 weeks.

The Company is encouraged by the fact that the oil pay zone in the new PP-F12-4
is of effectively the same thickness as in the original well, as it would not
have been surprising if the oil pay thickness in the new more northerly well
might have been somewhat less. The Company will investigate whether there might
be room for any additional wells even further north.

The Company also completed the drilling of the PP-F12-2 well, which was located
some 1,100 feet to the south of the original wells. The targeted sand formation
was encountered as hoped, but was approx. 12 feet down-dip from the original
well. Upon examination it was found to be hydrocarbon bearing, but it contained
natural gas and not oil. Because the Company is sharply focused only on oil
production at this time it was decided to plug this well.

Lexaria also announces that, following the success of the PP-F12-4 well, another
well will be drilled immediately. This well, the PP-F12-5, is expected to have a
down-hole location of some 330 feet to the North of the currently producing
PP-F12-3 well, and 330 feet to the East of the new PP-F12-4 well. Since it is a
step-out well from the existing producing wells, it is considered very low risk
and is designed to continue to optimize cash flows from the known Belmont Lake
oil field.

Lexaria is examining the possibility of additional new drill locations adjacent
to the existing wells. Lexaria currently holds a 40% gross working interest in
the PP-F12-4 and PP-F12-5 directional wells, and a 32% interest in the PP-F12
and PP-F12-3 wells.

About Lexaria:

To learn more about Lexaria Corp. visit www.lexariaenergy.com.

ON BEHALF OF THE BOARD
"Chris Bunka"
Mr. Chris Bunka, President

FOR FURTHER INFORMATION PLEASE CONTACT:
Lexaria Corp.
Chris Bunka President/CEO/Chairman
(250) 717 0377

--------------------------------------------------------------------------------

FORWARD-LOOKING STATEMENTS

This release includes forward-looking statements within the meaning of Section
27A of the Securities Act of 1933, as amended, and Section 21E of the Securities
Exchange Act of 1934, as amended. Statements which are not historical facts are
forward-looking statements. The Company makes forward-looking public statements
concerning its expected future financial position, results of operations, cash
flows, financing plans, business strategy, products and services, competitive
positions, growth opportunities, plans and objectives of management for future
operations, including statements that include words such as "anticipate," "if,"
"believe," "plan," "estimate," "expect," "intend," "may," "could," "should,"
"will," and other similar expressions are forward-looking statements. Such
forward-looking statements are estimates reflecting the Company's best judgment
based upon current information and involve a number of risks and uncertainties,
and there can be no assurance that other factors will not affect the accuracy of
such forward-looking statements. It is impossible to identify all such factors
but they include and are not limited to the existence of underground deposits of
commercial quantities of oil and gas; cessation or delays in exploration because
of mechanical, weather, operating, financial or other problems; capital
expenditures that are higher than anticipated; or exploration opportunities
being fewer than currently anticipated. There can be no assurance that road or
site conditions will be favourable for field work; no assurance that well
treatments will have any effect on oil or gas production; no assurance that oil
field interconnections will have any measurable impact on oil or gas production
or on field operations, and no assurance that the expected new well(s) will be
drilled or have any impact on the Company. There can be no assurance that
expected oil and gas production will actually materialize; and thus no assurance
that expected revenue will actually occur. There is no assurance the Company
will have sufficient funds to drill additional wells, or to complete
acquisitions or other business transactions. Such forward looking statements
also include estimated cash flows, revenue and current and/or future rates of
production of oil and natural gas, which can and will fluctuate for a variety of
reasons; oil and gas reserve quantities produced by third parties; and
intentions to participate in future exploration drilling. Adverse weather
conditions can delay operations, impact production, and cause reductions in
revenue. The Company may not have sufficient expertise to thoroughly exploit its
oil and gas properties. The Company may not have sufficient funding to
thoroughly explore, drill or develop its properties. Access to capital, or lack
thereof, is a major risk. Current oil and gas production rates may not be
sustainable and targeted production rates may not occur. Factors which could
cause actual results to differ materially from those estimated by the Company
include, but are not limited to, government regulation, managing and maintaining
growth, the effect of adverse publicity, litigation, competition and other
factors which may be identified from time to time in the Company's public
announcements and filings.

The CNSX has not reviewed and does not accept responsibility for the adequacy or
accuracy of this release.

--------------------------------------------------------------------------------

 